Citation Nr: 0511615	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to October 
1968.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2002 RO decision that, in pertinent part, denied 
service connection for bilateral pes planus (claimed as foot 
condition).  The veteran filed a notice of disagreement with 
this decision in August 2002, and the RO issued statement of 
the case in November 2003.  In December 2003, he timely 
perfected his appeal.


FINDINGS OF FACT

The veteran had bilateral pes planus at the time of his entry 
into service, and this condition was not shown to have been 
aggravated during service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran's complete service medical 
records are not on file.  In response to the RO's requests to 
obtain these records, the National Personnel Records Center 
(NPRC) noted that they could not be located.  Consequently, 
in reaching this decision, the Board acknowledges, and 
accepts, the heightened obligation to provide an explanation 
of the reasons or bases for its findings and to consider the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the veteran is seeking service connection for 
bilateral pes planus.  A review of his report of separation, 
Form DD 214, revealed that he served in the Army from August 
1966 to October 1968.  Although the veteran's service medical 
records relating to this period of service are not in the 
claims folder, the record does include his pre-enlistment 
examination, dated in December 1965, which noted a diagnosis 
of pes planus, asymptomatic, not considered disabling.  

Following his period of active duty service, the veteran 
served in the United States Army Reserves, from May 1973 
through November 1990.  Service medical records relating to 
this period of service are silent as to any complaints of or 
treatment for bilateral pes planus.  Physical examinations, 
performed in April 1979, May 1983 and September 1987, all 
list the veteran's feet as normal.  Medical history reports, 
completed in April 1979, May 1983, and September 1987, all 
indicate that the veteran had no prior history of any foot 
trouble.
.  
In support of the veteran's claim, post service treatment 
records, dated form 1999 to 2002, were retrieved from the VA 
medical center in Shreveport, Louisiana.  An April 2002 
treatment report noted the veteran's complaints of bilateral 
foot pain for more than 10 years.  The report also noted that 
he admits to arch pain since his military service.  A 
subsequent treatment report in April 2002 noted that the 
veteran was evaluated and measured for bilateral arch 
supports.  The report noted that he had previously been using 
over-the-counter arch supports with limited results.  

In support of his claim, the veteran submitted a statement 
from L. Welker, D.P.M., dated in June 2002.  Dr. Welker noted 
the veteran's complaints of painful bilateral feet for over 
10 years duration.  Objective examination revealed painful 
medial arches and pes planus, bilaterally.  Neurologically, 
he was intact.  His muscle strength was intact, without 
crepitus.  The report concluded with an assessment of severe 
pes planus, bilaterally, secondary arthritis.  It also noted 
that the veteran's prognosis was poor.  A subsequent 
treatment statement from Dr. Welker, dated in December 2003, 
noted the veteran's complaints of pain in both feet since his 
"active duty" service.  The report concluded with an 
assessment of pes planus, arthralgia, rule out arthritic 
joint changes, onychomycosis.  

A VA examination, dated in September 2003, noted the 
veteran's post service employment history as a welder.  The 
report noted that his last job was in housekeeping, and that 
it ended in 1996.

A treatment summary report, dated in March 2004, was received 
from S. Ertz, D.P.M.  The report noted the veteran's 
complaints of painful calluses, itching and numbness in both 
feet.  Physical examination revealed onychomycosis and 
chronic tinea, bilaterally.  Muscle strength was normal, and 
reflexes were symmetrical.  Neuropathy was noted, the cause 
of which was listed as unknown.  The report noted a 
possibility of previous chemical exposure.  The report 
indicated that the veteran was fitted for shoes and a cane 
for ambulation. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1137.  

In this case, the veteran's pre-induction examination, 
performed in December 1965, listed a diagnosis of pes planus, 
asymptomatic, not considered disabling.  Thus, his bilateral 
pes planus is found to have pre-existed his entry into active 
duty service.  The issue then, for service connection, is 
whether the disorder was aggravated in service, and 38 U.S.C. 
§ 1153 and 38 C.F.R. § 3.306 are for application.  If a 
preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  In such a case, a presumption of aggravation 
arises where there is an increase of disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

In this case, there is no showing of an inservice aggravation 
of the veteran's bilateral pes planus.  The Board recognizes 
that the veteran's service medical records relating to his 
active duty service from 1966 to 1968 are not of record.  
Nevertheless, the Board places significant probative value on 
the lack of any treatment records relating to this condition 
over the next thirty years.  Moreover, physical examinations 
performed in April 1979, May 1983, and September 1987, all 
listed the veteran's feet as normal.  Finally, medical 
history reports, completed pursuant to these examinations in 
April 1979, May 1983, and September 1987, all denied the 
veteran having had any history of foot trouble.  In essence, 
the veteran's current treatment for bilateral pes planus, 
beginning in 2002, is too far removed from his period of 
active duty service to support his allegation of an inservice 
aggravation (or incurrence) of this condition.  

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has submitted medical treatment reports, dated in 
2002, noting his history of bilateral foot pain since his 
discharge from the service.  These reports, however, merely 
record the veteran's own stated history, and are not deemed 
to be an opinion relating this condition to service.  
Likewise, any medical opinion based on an inaccurate factual 
premise has no probative value.  LeShore v. Brown, 8 Vet. 
App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The May 2004 treatment report from S. Ertz, D.P.M., noted 
that the veteran had neuropathy, and that the cause of this 
condition was unknown.  Although the same report noted a 
possibility of chemical exposure in the veteran's past, it 
does not attribute the veteran's neuropathy, pes planus, or 
any other condition to that exposure.

The veteran's representative has argued that 38 U.S.C.A. 
§ 1154(b) supports a grant of service connection in this 
case.  The Board, however, disagrees with this assertion.  
After reviewing the claims folder, the Board finds that the 
veteran simply has not made any specific allegation of a 
combat-related inservice injury involving his feet.  
Moreover, even if the Board were to accept such an allegation 
from the veteran, there remains a complete absence of any 
treatment for bilateral pes planus for thirty years following 
his discharge from active duty.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in July 2002 2002, prior to 
consideration of his claim later that same month.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

The RO's July 2002 letter advised the veteran what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed conditions and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertained to the claims.  
He was specifically advised that it was his responsibility to 
support the claims with appropriate evidence.  Finally, the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the July 2002 VCAA letter, the November 2003 statement of the 
case, and the January 2004 and March 2004 supplemental 
statements of the case, as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  As for the claim herein, the Board 
concludes that a VA examination is not required.

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id. 

The veteran was not provided VA examination in connection 
with his claim for bilateral pes planus.  However, 
examination or opinion is not needed for this issue.  
Although the veteran has submitted evidence showing a current 
diagnosis of bilateral pes planus, this diagnosis is dated in 
2002, over thirty years after the veteran's discharge from 
active service.  No continuity of treatment is shown.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Service connection for bilateral pes planus is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


